DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/2021 has been entered. Claims 1 - 14 and 17 - 18 remain pending.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2003/0224033 A1), hereinafter Li.

Regarding claim 1, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and bismuth subcarbonate in the amount of about 10% to about 90% (Paragraph 53 indicates about 10% - 40% which anticipates a range of 10% to 90%). Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Li does not explicitly teach the stent comprising about 9% to about 40% by weight of ethylene-vinyl acetate (EVA).
 However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 9% to about 40% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


However, Li does disclose that increasing the EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 10% to about 30% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 15% to about 25% by weight of EVA.
However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 15% to about 25% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 4, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent comprising about 24% by weight of EVA.
However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 24% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 5, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Li does not explicitly disclose the range of about 30% to about 50% by weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Li from between about 10% to about 40% to between about 30% and about 50% of additive as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Li does not explicitly disclose the range of about 35% to about 45% by weight.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Li from between about 10% to about 40% to between about 35% to about 45% of additive as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Li substantially discloses the invention as claimed. As previously stated, Li teaches a bismuth subcarbonate additive in the range of about 10% to about 40%. Therefore, Li teaches comprising about 40% by weight of bismuth subcarbonate.

Regarding claim 8, Li substantially discloses the invention as claimed. Further, as Li teaches an analogous stent device to solve the same problem as the Applicant and the same claimed composition of materials, it would be inherent that the device as taught by Li would 3 since density is a property inherent to the materials used to comprise the stent.

Regarding claim 9, Li substantially discloses the invention as claimed. Li does not explicitly disclose the stent having a softening temperature of about 39oC to about 82oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) to about 80oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of about 39 to 82oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
oC.
Li does teach using plasticizers to reduce the processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) to about 80oC to about 90oC (Paragraph 96).
Li also teaches forming the device in relation to the softening temperature of polymer components, and it further being desirable to process the stent at a sufficiently low temperature to avoid degradation of therapeutic agents (Paragraph 18).
Therefore, as Li teaches a device capable of having an adjusted processing temperature (although processing temperature and softening temperature may be different, it is inherent that softening temperature would also be adjusted as well) and also discloses the necessary processing temperature of the device being a result affective variable, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li by making stent have a softening temperature of about 45oC as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Hossinay et al. (US 2007/0020381 A1), hereinafter Hossinay.

Regarding claim 11, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having a tensile stress of about 11 to about 26 MPa.
In the same field of endeavor, Hossinay teaches a stent for implantation in the human body (Paragraph 11) with a similar composition to Applicant’s invention (Paragraph 53). Hossinay further teaches said stent having high tensile strengths, such as between 1200 psi to 1500 psi (about 8 - 10 MPa; Paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of about 11 to about 26 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of about 11 to about 26 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


As previously stated, Hossinay teaches a stent comprising a high tensile strengths, such as between 1200 psi to 1500 psi (about 8 - 10 MPa; Paragraph 47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to have a high tensile strength polymer. Doing so would still allow for release of therapeutic agents and would improve durability during delivery and expansion of the stent (recognized in Paragraph 47 of Hossinay).
Li and Hossinay still do not disclose a tensile stress of about 20 MPa. However, as previously stated, Hossinay does teach having a polymer with a high tensile strength being desirable to increase durability during delivery and expansion of the stent (Paragraph 47). Therefore, the tensile strength of the stent is disclosed to be a result affective variable affecting its durability during use. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Hossinay to comprise a high tensile strength of about 20 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 13 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Gregorich et al. (US 2008/0255657 A1), hereinafter Gregorich.

Regarding claim 13, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having an elastic modulus of about 15 to about 123 MPa.
In the same field of endeavor, Gregorich teaches a stent (Figs. 9A - 9D; Paragraph 3) with a similar composition (Paragraphs 95 and 9). Gregorich further teaches choosing stent materials to have high flexibility (i.e. elastic modulus; Paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of about 15 to 123 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of about 15 to about 123 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 14, Li substantially discloses the invention as claimed. Li does not explicitly teach the stent having an elastic modulus of about 50 MPa.
In the same field of endeavor, Gregorich teaches a stent (Figs. 9A - 9D; Paragraph 3) with a similar composition (Paragraphs 95 and 9). Gregorich further teaches choosing stent materials to have high flexibility (i.e. elastic modulus; Paragraph 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have make the stent of Li be highly flexible (flexibility is inversely related to elastic modulus). Doing so would not affect the function of the stent, and would also allow for improved delivery of the stent through tortuous passage ways (Paragraph 34).
Li and Gregorich do not explicitly disclose an elastic modulus of about 50 MPa. However, as previously stated, Gregorich does teach materials with high flexibility (flexibility is inversely related to elastic modulus) to improve delivery of the stent (Paragraph 34). Therefore, the elastic modulus of the stent is disclosed to be a result affective variable impacting the deliverability of the stent. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li/Gregorich to comprise an elastic modulus of about 50 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 17 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Merk et al. (US 2017/0027682 A1), as evidenced by Gent (On the Relation between Indentation Hardness and Young's Modulus).

Regarding claim 17, Li teaches an implantable stent (Fig. 1, paragraphs 34 - 36) comprising ethylene-vinyl acetate (Paragraphs 60 and 107) and bismuth subcarbonate in the amount of about 10% to about 90% (Paragraph 53 indicates about 10% - 40% which anticipates a range of 10% to 90%). Li also teaches using 65.75 wt% or 52.75 wt% of ethylene-vinyl acetate by example (Paragraph 107).
Li does not explicitly teach the stent comprising about 9% to about 40% by weight of ethylene-vinyl acetate (EVA).
 However, Li does disclose that increasing EVA content makes the device softer while decreasing the EVA content makes a harder material (Paragraph 60). Therefore, the EVA content is disclosed to be a result affective variable that changes the softness of the device, and thus the comfort and physical stability of the device. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Li to comprise about 9% to about 40% by weight as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Li also discloses having multiple polymer layers (Paragraphs 65 - 66 and 70). However, Li still does not disclose the body including an inner layer having a first elastic modulus value and an outer layer having a second elastic modulus value, the second elastic modulus value being greater than the first elastic modulus value.
In the same field of endeavor, Merk teaches a stent (Fig. 94; Abstract). Merk further teaches using a polymer inner layer made with a lower durometer than an outer layer (Figs. 72 and 73; Paragraph 318 indicates a second outer tube 512 disposed around an inner tube 500, the outer tube having a higher durometer than the inner tube; durometer being analogous to stiffness and elastic modulus as disclosed in the abstract of Gent; also see Example 5 in Paragraph 328).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Li to comprise an inner layer having a first elastic modulus value and an outer layer having a second elastic modulus value, the second elastic modulus value being greater than the first elastic modulus value. Doing so would be advantageous in creating a smooth stent to reduce stagnation points in the stent (Paragraph 13 of Merk).

Regarding claim 18, the combination of Li and Merk substantially discloses the invention as claimed. Merk further discloses the inner layer having a durometer of 20 Shore A and the outer layer having a durometer of 25 Shore A (Paragraph 328). Further, as previously stated, Li 
They do not explicitly disclose teach the first elastic modulus value being about 0.5 MPa to about 50 MPa and the second elastic modulus value is about 100 MPa to about 200 MPa.
However, Merk does teach selecting polymers of different durometer to ensure good contact between the stent layers (Paragraph 14). As such, the durometer (and thus the elastic modulus, as evidenced by Gent) of the polymer layers of the stent is disclosed to be a result affective variable impacting the structural integrity and manufacturing of the device. Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention of Li and Merk to comprise the first elastic modulus value being about 0.5 MPa to about 50 MPa and the second elastic modulus value is about 100 MPa to about 200 MPa as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues Li fails to teach “ethylene-vinyyl acetate in an amount of about 9% to about 40% by weight” and one of ordinary skill in the art would not be motivated to modify the EVA content of Li to be within the claimed range.

Applicant also argues that Li discloses only 65.75 wt% or 52.75 wt% of EVA. While this was conceded above, the prior art need not teach the exact range as claimed. In the instant case, Li provides an explicit teaching that EVA content changes material properties of the polymer (Paragraph 63). Thus, one of ordinary skill in the art would be motivated to experiment with different EVA contents (just as Applicant has done), and would be able to choose values beyond those explicitly disclosed in Li through routine experimentation. Doing so would be obvious since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicants arguments that claims 2 - 14 are allowable for the same reasons as claim 1 is moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chappa (US 2008/0075779 A1) teaches a stent coating comprising 35 wt% PEVA (Paragraph 104).
De Carvalho et al. (US 2005/0113806 A1) teaches a graft coating comprising 2 to 30% EVA (Paragraph 166).
Liu et al. (Evaluation of two polymeric blends [EVA/PLA and EVA/PEG] as coating film materials for paclitaxel-eluting stent application) discloses varying EVA content in stents (Table 1 in particular).
Baer et al. (Thermomechanical Properties, Collapse Pressure, and Expansion of Shape Memory Polymer Neurovascular Stent Prototypes) discloses the inherent relationship between softening and processing temperature of polymers in stents.
Tanbaca et al. (Mechanical Behavior of Fully Expanded Commercially Available Endovascular Coronary Stents) teaches the relevance of elastic modulus (i.e. stiffness) as a result effective variable in stents (See Discussion section).
Clarke (US 2012/0010691 A1) teaches the relationship between Vicat softening temperature and processing temperature in the same scenario as Li, that is, imbedding therapeutic agents into the stent (Paragraph 39 in particular).]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781